Case 2:18-cv-07299-SJF-AYS Document 134 Filed 09/15/20 Page 1 of 3 PageID #: 1698


                                                                                              FILED
                                                                                              CLERK
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                                       9/15/2020 2:51 pm
  -----------------------------------------------------------------x                   U.S. DISTRICT COURT
  MARGARET SHAKESPEARE, on behalf of                                              EASTERN DISTRICT OF NEW YORK
  Herself and all other similarly situated,                                            LONG ISLAND OFFICE

          Plaintiff,
                                                                       Case No.: 18-cv-7299 (SJF)(AYS)
                   v.                                                  ORDER ADOPTING
                                                                       REPORT &
                                                                       RECOMMENDATION
                                                                       (ECF No. 114)
  LIVE WELL FINANCIAL, INC.,
  COMPU-LINK CORP., d/b/a CELINK, and
  REVERSE MORTGAGE FUNDING, LLC,

           Defendants.
  -----------------------------------------------------------------x
  FEUERSTEIN, Senior District Judge:

  I. Introduction

          Before the Court is a Report and Recommendation (hereafter, “Report”) of the Honorable

  Anne Y. Shields, United States Magistrate Judge, dated February 5, 2020: (1) recommending

  that the motion to dismiss this action made pursuant to Rule 12(b)(1) of the Federal Rules of

  Civil Procedure by Defendant Compu-Link Corporation, d/b/a Celink (“Celink”) (see ECF No.

  109; hereafter, the “Dismissal Motion”) be denied (see Report at 2); and, (2) advising, inter alia,

  (a) that “[a]ny written objections to th[e] Report . . . must be filed with the Clerk of the Court

  within fourteen (14) days of filing of th[e R]eport”, and (b) that a “[f]ailure to file objections

  within fourteen (14) days will preclude further review of th[e R]eport . . . either by the District

  Court or Court of Appeals.” (Id. at 5 (citing 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 6(a), 72(b);

  Thomas v. Arn, 474 U.S. 140, 145 (1985); Caidor v. Onondaga County, 517 F.3d 601, 604 (2d

  Cir. 2008)).)




                                                           1
Case 2:18-cv-07299-SJF-AYS Document 134 Filed 09/15/20 Page 2 of 3 PageID #: 1699




         On February 5, 2020, a copy of the Report was served upon counsel for all represented

  parties 1 via ECF. (See Notice of Electronic Filing associated with ECF No. 114.) Defendant

  Live Well was served with a copy of the Report on June 3, 2020. (See Notice Order (ECF No.

  131); see also ECF No. 132 (Certificate of Service).) Despite such service, no objections have

  been filed; nor did any party seek an extension to do so. (See Case Docket, in universum.) For

  the reasons set forth below, Magistrate Judge Shields’ Report is adopted in its entirety.

  II. Discussion

         A. Standard of Review

         Any party may serve and file written objections to a report and recommendation of a

  magistrate judge within fourteen (14) days after being served with a copy thereof. See 28 U.S.C.

  § 636(b)(1); FED. R. CIV. P. 72(b)(2). Any portion of such a report and recommendation to

  which a timely objection has been made is reviewed de novo. See 28 U.S.C. § 636(b)(1); FED. R.

  CIV. P. 72(b)(3). However, the Court is not required to review the factual findings or legal

  conclusions of the magistrate judge as to which no proper objections are interposed. See

  Thomas, 474 U.S. at 150. Indeed, “[w]here parties receive clear notice of the consequences,

  failure to timely object to a magistrate’s report and recommendation operates as a waiver of

  further judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d

  Cir. 2015) (quoting Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)).

         To accept a magistrate judge’s report and recommendation absent a timely objection, the

  court need only be satisfied that there is no clear error on the face of the record. See FED. R. CIV.

  P. 72(b); Baptichon v. Nevada State Bank, 304 F. Supp.2d 451, 453 (E.D.N.Y. 2004), aff’d, 125

  F. App’x 374 (2d Cir. 2005). Whether or not proper objections have been filed, the district judge


  1
    Counsel for Defendant Live Well Financial, Inc. (“Live Well”) were relieved as counsel on
  May 13, 2019. (See Case Docket, AYS May 13, 2019 “ELECTRONIC ORDER”.) Thereafter,
  Live Well remained unrepresented. (See Report at 1 n.1; see also ECF No. 131 (“Notice
  Order”).)
                                                    2
Case 2:18-cv-07299-SJF-AYS Document 134 Filed 09/15/20 Page 3 of 3 PageID #: 1700




  may, after review, accept, reject, or modify any of the magistrate judge’s findings or

  recommendations. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).

           B. Review of the Report

           No party has filed objections to the Report within the time prescribed in 28 U.S.C. §

  636(b)(1)(C), nor has any party sought an extension of the deadline. As the parties were

  provided with adequate notice of the Report and an express warning of the consequences of

  failing to timely file objections thereto, their failure to interpose timely objections to the Report

  operates as a waiver of further judicial review. See Caidor, 517 F.3d at 602-03; Mario, 313 F.3d

  at 766. Thus, this Court is not obligated to conduct a de novo review of the findings and

  conclusions in the Report; rather, it “need only satisfy itself that there is no clear error on the

  face of the record to accept a magistrate judge’s report and recommendation.” Safety-Kleen Sys.,

  Inc. v. Silogram Lubricants Corp., No. 12-cv-4849, 2013 WL 6795963, at *1 (E.D.N.Y. Dec. 23,

  2013).

           After a careful review of the Report, the Court finds no plain error in either Magistrate

  Judge Shields’ reasoning or her conclusion that “Plaintiff has properly alleged standing at the

  pleading stage.” (Report at 4.) Hence, the Court adopts the Report in its entirety.



  III. Conclusion

           Accordingly, IT IS HEREBY ORDERED that Celink’s Rule 12(b)(1) Dismissal Motion

  is DENIED.

           SO ORDERED this 15th day of September 2020 at Central Islip, New York.

                                                          /s/Sandra J. Feuerstein
                                                          Sandra J. Feuerstein
                                                          United States District Judge


                                                     3
